Exhibit 10.2

$1,000,000.00 U.S.

Jefferson County, Colorado

Date: July 14, 2008

THIS IS A BALLOON NOTE AND THE FINAL PRINCIPAL PAYMENT OR THE PRINCIPAL BALANCE
DUE UPON MATURITY IS $1,000,000.00 U.S. TOGETHER WITH ACCRUED INTEREST AND ALL
ADVANCEMENTS.

BALLOON PROMISSORY NOTE

For value received, the undersigned, VCG HOLDING CORP., a Colorado corporation,
with an address of 390 UNION BLVD., SUITE 540, LAKEWOOD, CO 80228 (herein
“Maker” or “Makers”), hereby promises to pay to the order of RICHARD STANTON,
whose address is 150 NW 183RD STREET, SUITE 200, MIAMI, FL 33169, (hereinafter
referred to along with each subsequent holder or holders of this Promissory
Note, as “Holder”), the principal sum of ONE MILLION DOLLARS ($1,000,000.00
U.S.), with interest thereon from the date or dates of disbursement of the
aforesaid principal sum, to be paid in lawful money of the United States of
America, which shall be legal tender in payment of all debts and dues, public
and private, at the time of payment.

Interest shall accrue to the outstanding principal balance of this Promissory
Note (“Note”) at a rate equal to TWELVE percent (12.0%) per annum. Interest
shall be computed on the basis of actual number of days per year for the actual
number of days outstanding.

Interest only shall be payable on the 14th day of each month commencing on the
14th day of AUGUST, 2008, and continuing on the 14th day of each month
thereafter until maturity.

Payments in an amount equivalent to THREE PERCENT (3%) of the then outstanding
principal balance of the Note shall be payable on the 14th day of JULY, 2008,
the 14th day of JULY, 2009, and 14th day of JULY, 2010.

The entire principal and all remaining accrued interest shall be due and payable
on the 14th day of JULY, 2011 (the “Maturity Date”).

The payment of this Note is secured by Deeds of Trust and Mortgages from
Guarantors of this Note encumbering SIX (6) parcels of real property, recorded
or to be recorded in the Public Records of Jefferson County, Kentucky, Arapahoe
County, Colorado, Denver County, Colorado, St. Clair County, Illinois, Tarrant
County, Texas and Maricopa County, Arizona, together with such other instruments
now or hereafter executed by Maker in favor of Holder, or contemplated to be
executed by Maker in favor of Holder in connection with the loan evidenced by
this Note (“Security Documents”). Any default by Maker under the terms and
conditions of the Security Documents shall constitute a default hereunder.

 

Promissory Note    1    Initials /s/ TL   _____



--------------------------------------------------------------------------------

In the event that title searches of the aforesaid properties reveal liens
undisclosed to Holder on the Real Estate Schedule previously delivered by Maker,
the Maker shall pay down an amount equivalent to said additional liens within
thirty (30) days of receipt of the title search(es), failure of which shall
constitute a default hereunder.

Payments received under this Note shall be applied (a) first to late charges and
sums due and payable under this Note and the Security Documents other than
principal or interest such order as Holders may determine; (b) second, to
accrued and unpaid interest; and (c) third, to principal.

I will make my monthly payments as follows: U.S. $10,000.00 to RICHARD STANTON,
whose address is 150 NW 183RD STREET, SUITE 200, MIAMI, FL 33169.

If (a) Maker fails to pay, in full, in good cleared funds, within five (5) days
of when due, any installments of principal, interest or any other sums payable
under this Note; (b) Maker fails to otherwise strictly perform, comply with and
abide by all Maker’s other agreements and covenants in this Note; or (c) Maker
defaults in the performance of its obligations, covenants or agreements under
the Security Documents, then the entire principal sum outstanding and all
accrued interest shall at once become due and payable, without notice, at the
option of the Holder of this note. Failure to exercise this option shall not
constitute a waiver of the right to exercise the same at any other time. The
principal of this Note, and any part thereof, and all accrued interest, if any,
shall bear interest at the maximum legal rate of interest chargeable under
applicable law after maturity or default until paid. In the event there is no
maximum rate applicable or in the event such maximum rate is otherwise
indeterminable, it is agreed that such rate shall be eighteen percent (18%) per
annum. All parties liable for the payment of this Note agree to pay Holders
hereof reasonable attorneys’ fees (including appeals) for the services of
counsel employed after maturity or default to collect this Note, or to protect
or enforce the security hereto, whether or not suit is brought.

If Maker fails to pay any installment of principal or interest or any other sum
payable under this Note within five (5) days of when the same is due, then the
Holder shall be entitled to collect a “Late Charge” in the amount of $500.00 to
cover the reasonably anticipated additional costs of handling late payments.
Acceptance of any Late Charge shall not constitute a waiver of any default and
shall not prevent Holder from exercising any other rights of Holder under this
Note or the Security Documents.

I have the right to make payments of principal at any time before they are due.
A payment of principal only is known as a “prepayment.” When I make a
prepayment, I will tell the Note Holders in writing that I am doing so. I may
make a full prepayment or partial prepayments without paying any prepayment
charge. The Note Holder will use all of my prepayments to reduce the amount of
principal that I owe under this Note. If I make a partial prepayment, there will
be no changes in the due date or in the amount of my monthly interest payment
unless the Note Holder agrees in writing to those changes.

 

Promissory Note    2    Initials /s/ TL   _____



--------------------------------------------------------------------------------

Nothing herein contained, nor any transaction related hereto, shall be construed
or so operate to require Makers or any other person liable for repayment of
same, to pay interest at a greater rate than is lawful in such case to contract
for, or to make any payment, or to do any act contrary to law. Should any
interest or other charges paid in connection with the loan evidenced by this
Note by Maker or any parties liable for the payment of this Note result in the
computation or earning of interest in excess of the maximum rate of interest
which is legally permitted under the laws of the State of Florida, then any and
all excess shall be and the same is hereby waived as interest by Holder hereof,
and any and all such excess paid shall be automatically credited first against
and in reduction of the principal balance due under this Note or, at the option
of Maker, paid by Holder to the Maker or any parties liable for the payment of
this Note.

If any clause or provision herein contained shall be unenforceable under
applicable law, in whole or in part, then such clause or provision or part
thereof shall only be inoperative as though not contained herein and the
remainder of this Note shall remain operative and in full force and effect.

The remedies of Holder, as provided herein and in the Security Documents, shall
be cumulative and concurrent and may be pursued singularly, successively, or
together at the sole discretion of Holders and may be exercised as often as
occasion therefore shall arise. No act of omission or commission of Holders,
including specifically any failure to exercise any right, remedy or recourse
shall be effective unless it is set forth in a written document executed by
Holders and then only to the extent specifically recited therein. A waiver or
release with reference to one event shall not be construed as a bar to or as a
waiver or release of any subsequent right, remedy, or recourse as to any
subsequent event.

Makers and all sureties, endorsers and guarantors of this Note hereby (a) waive
demand, presentment for payment, notice of nonpayment, protest, notice of
protest, and all other notices, filing of suit, and diligence in collecting this
Note, in enforcing any of the security rights or in proceeding against any of
the property covered by the Security Documents; (b) agree that Holder shall not
be required first to institute any suit or to exhaust his, their or its remedies
against Maker or any other person or party to become liable hereunder or against
the mortgaged property in order to endorse payment of this Note; (c) consent to
any extension, rearrangement, renewal, or postponement of time of payment of
this Note and to any other indulgence with respect thereto without notice,
consent or consideration to any of them; and (d) agree that, notwithstanding the
occurrence of any of the foregoing (except the express written release by Holder
of any such person), they shall be and remain jointly and severally, directly,
and primarily liable for all sums due under this Note, and the other Security
Documents.

In the event of any sale, transfer, conveyance or encumbrance of the property
encumbered by the Security Documents securing this Note or any interest therein,
or the sale, conveyance or pledge of any interest of Maker to any other entity,
individual, firm, partnership or corporation, the entire principal indebtedness
hereunder, together with any and all interest accrued thereon, shall become due
and payable immediately.

 

Promissory Note    3    Initials /s/ TL   _____



--------------------------------------------------------------------------------

Whenever used in this Note, the singular number shall include the plural, the
plural, the singular, and the masculine shall include the feminine and the
neuter, and the words “Maker”, “Co-Maker” and “Holder” shall be deemed to
include Maker, Co-Maker and Holder named in the opening paragraph of this Note
and their respective successors and assigns, if any. It is expressly understood
and agreed that Holder shall never be construed for any purpose as a partner,
joint venturer, co-principal, or associate of Maker, Co-Maker, or of any person
or party claiming by, through, or under Maker or Co-Maker in the conduct of
their respective businesses.

This Note is executed and delivered in the State of Florida and shall be
construed by and enforced in accordance with the laws of the State of Florida.

MAKER AND HOLDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE, THE MORTGAGE, THE
COMMITMENT OR ANY OF THE OTHER SECURITY DOCUMENTS, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER
PARTY. THIS PROVISION IS A MATERIAL INDUCEMENTFOR THE HOLDER EXTENDING CREDIT TO
MAKER.

THIS IS A BALLOON NOTE SECURED BY SECURITY DOCUMENTS AND THE FINAL PRINCIPAL
PAYMENT OR THE PRINCIPAL BALANCE DUE UPON MATURITY IS $1,000,000.00 TOGETHER
WITH ACCRUED INTEREST AND ALL ADVANCEMENTS.

[INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 

Promissory Note    4    Initials /s/ TL   _____



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Mortgage has been executed on the date first above
written.

 

Signed, sealed and delivered

in the presence of:

    “MAKER”     VCG HOLDING CORP., a Colorado corporation       By:   /s/ Troy
Lowrie

/s/ Tenicia Bradley

    Name:   Troy Lowrie Print Name: Tenicia Bradley     Title:   Chief Executive
Officer /s/ Karen Stenson       Print Name: Karen Stenson      

STATE OF COLORADO

COUNTY OF JEFFERSON

The foregoing instrument was acknowledged before me this 11th day of July, 2008,
by TROY LOWRIE, as Chief Executive Officer of VCG HOLDING CORP., a Colorado
corporation, on behalf of the corporation.

 

    /s/ Lois Jean Holmes     Signature of Notary Public AFFIX NOTARY STAMP    
Lois Jean Holmes

 

(NOTARY STAMP: LOIS JEAN HOLMES, NOTARY PUBLIC, STATE OF COLORADO, MY COMMISSION
EXPIRES APRIL 15, 2011)

    (Print Notary Name)     My Commission Expires: 04/15/2011     Commission
No.:19994009135    

x  Personally known, or

   

¨   Produced Identification

    Type of Identification Produced     _______________________________________

 

Promissory Note    5    Initials /s/ TL   _____